Citation Nr: 0112464	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  95-16 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, to include the first and 
second toes, rated as 10 percent disabling, prior to January 
17, 1995.

2.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, to include the first and 
second toes, rated as 10 percent disabling, after February 
28, 1995, and before January 26, 1999.

3.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, to include the first and 
second toes, rated as 10 percent disabling, after May 31, 
1999.  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1994 and 
January 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  

The veteran's claim for an increased evaluation for PTSD is 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  Prior to January 17, 1995, the veteran's resulting 
symptoms/manifestations of his service-connected left foot 
disability included pain, some restriction of motion, but 

no limitation of function.  After February 28, 1995, and 
before January 26, 1999, and then after May 31, 1999, the 
veteran's foot disability produced pain, along with some 
restriction of motion.  However, the veteran's use of the 
foot was not affected by the service-connected disability. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of an injury to the left foot, to include 
the first and second toes, prior to January 17, 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5284 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of an injury to the left foot, to include 
the first and second toes, after February 28, 1995, and 
before January 26, 1999, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5284 
(2000).    

4.  The criteria for an evaluation in excess of 10 percent 
for the residuals of an injury to the left foot, to include 
the first and second toes, after May 31, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was granted service connection in June 1971 for 
the residuals of an injury to the first and second toes of 
the left foot.  The rating decision noted that the toes were 
crushed resulting in a fracture of the distal phalanx of the 
left great toe.  Twenty-three years later, in May 1994, the 
veteran submitted a request to have his service-connected 
left foot condition re-evaluated.  [By this time, the 
evaluation had been changed and rated as 10 percent 
disabling.]  

X-ray films of the foot were accomplished in May 1994.  The 
films showed that the veteran was suffering from pes planus 
and plantar fasciitis.  Neither of these conditions was 
associated with his service-connected disability.  With 
respect to his service-connected condition, the films showed 
degenerative changes at the metatarsal phalangeal joint (MP) 
of the great toe.  

A VA Joints Examination was done in July 1994.  The veteran 
complained of pain and swelling in the left foot.  He also 
informed the examiner that the big toe produced heat, was 
tender, and turned red.  Examination of the left foot showed 
no deformities.  There was a one centimeter well-healed 
laceration over the medial aspect of the great toe, at about 
the level of the mid-portion of the great toenail.  The scar 
was not bound down nor was it tender.  The foot and toes were 
normal in color.  Pedal pulses were palpable.  There was 
tenderness to palpation at the first MP joint.  Palpable 
arthritic ridges were present on the dorsum of the MP joint.  
Range of motion in the left great toe was equal to that on 
the right but the veteran complained of pain in the left one 
on extremes of dorsiflexion.  The lesser toes appeared 
normal.  There was no tenderness in the fourth webbed space, 
ankle and subtalar motion was full, and there were no corns 
or calluses present.  


On the basis of the July 1994 examination, along with the x-
ray films, and the veteran's claims folder, the RO denied the 
veteran's request for an increased evaluation.  The veteran 
was notified of the decision and he submitted a notice of 
disagreement.  

The veteran's VA medical treatment records for 1995 were 
obtained.  In the beginning of the year, the veteran 
underwent surgery on his left great toe.  A Keller 
bunionectomy was performed on the great toe.  There were no 
complications as a result of the surgery.  After the surgery, 
the veteran continued to complain about left foot pain.  In 
June 1995, he was given a diagnosis of "left 1st hallux 
limitation."  One month later, July 1995, he still 
complained of pain in the left fore foot.  The examiner wrote 
that there was a swollen MPJ 2nd of the left foot with acute 
metatarsalgia and constant pain at the distal end of the 
first toe.  Possible nerve damage was noted.  The veteran was 
also seen in December 1995 by a private physician.  The 
veteran complained of knee pain.  Pain in the left foot was 
not documented.

X-ray films of the left foot were then produced in April 
1996.  The films noted some irregularity of the distal aspect 
of the great toe metatarsal.  Also noted was a resection of 
the proximal head of the proximal phalanx of the great toe, 
the margin of which appeared sclerotic and somewhat 
irregular.  There was a minimal amount of osseous density 
within the first MP joint space most likely representing 
hypertrophic boned formation.  Bone mineralization was 
normal; there was no evidence of either an acute fracture or 
periosteal reaction.  

The veteran underwent an orthopedic examination of his foot 
in April 1996.  As in the past, the veteran complained of 
pain in all of his toes.  The examiner noted that the veteran 
was using orthotic inserts.  Upon completion of the physical 
examination, the doctor noted that the veteran walked without 
a limp.  The veteran's shoes showed normal wear and tear with 
no deformities/abnormalities.  There was a well-healed 
incision over the dorsum of the first MP joint.  The scar was 
non-tender but spread slightly.  It was a normal color and 
consistency.  There was a passive range of motion in all of 
the MP joints of 25 degrees of dorsiflexion 

and 15 degrees of plantar flexion.  During the exam, the 
veteran complained of pain.  The neurovascular status of the 
foot was normal.  Also noted was a mild hammering of the 
second and third toes with some enlargement of the joints of 
all of the lesser toes at the proximal interphalangeal (PIP) 
and distal interphalangeal (DIP) levels.  

Around this same time, a VA podiatrist gave the veteran a 
letter that said the following:

	. . . has a severe case of 
metatarsal with edema and pain on 
palpation of metaheads.  He has continued 
to try and work.  I would like him to try 
Ultram for pain 3 - 4 times a day for 
pain. . . .

In 1997, the veteran continued to seek treatment at the 
Podiatry Clinic of the local VA medical center.  He continued 
to complain about pain.  He was diagnosed as having a neuroma 
of the left second toe.  The record reflects that in August 
1997 x-ray films of the left foot were completed.  The films 
showed a pes planus deformity as well as a small plantar 
calcaneal spur.  There were also degenerative changes at the 
MP joint of the great toe.

An examination of the left foot was done in August 1997.  It 
was noted that the veteran was taking pain medications for 
his foot and that he had orthotic inserts for his shoes that 
were for relief of the metatarsal heads.  The doctor wrote 
that the veteran was not in any acute or chronic distress and 
he walked with a normal gait, without limping or listing.  He 
was able to stand on his toes and heels normally.  Bilateral 
pes planus was diagnosed.  There were "huge" calluses 
beneath the heads of the second metatarsals bilaterally.  The 
examiner stated that there were two incision scars on the 
toes - one on the big toe and the other on the second toe.  
Both were healed and no abnormalities involving either scar 
were reported.  Tenderness on the calluses beneath the heads 
of the second metatarsals bilaterally was found as was 
tenderness along the arches.  Range of motion about the MP 
joint of the left 

great toe was near normal flexion but was only 75 percent of 
normal dorsiflexion.  The interphalangeal joint of the big 
toe had a full range of motion.  Reflexes and circulation 
were within normal limits.  

Shortly after the examination, the veteran was seen at the 
local VA medical center for pain in his left foot and both 
knees.  He was seen for treatment in December 1997.  The 
examiner hypothesized that the veteran's left foot pain might 
have been secondary to a neuroma of the foot.

In April 1998, the veteran underwent another VA medical 
examination of the left foot.  The doctor said that the 
veteran was difficult to examine because he was exhibiting 
painful behavior that was over dramatized and exaggerated.  
Although the veteran walked with a limp, this limp was not 
attributed to his service-connected condition of the toes.  
The examination of the toe produced no new findings.  The 
examiner also wrote:

Somewhere in the past the patient has 
been described as having a "hallux 
valgus, hallical [unknown], hammertoes, 
metatarsalgia, pes planus and callus 
formation."  None of these conditions in 
this examiner's opinion is related to the 
1968 injury to his left foot.  These are 
congenital-developmental conditions 
unrelated to the 1968 injury.

The veteran and his wife proffered testimony before an RO 
hearing officer in September 1998.  His wife said that his 
feet were often swollen and discolored.  She said that he 
complained about pain.  The veteran himself complained about 
pain and the problems he experienced with balance.  

The veteran underwent foot surgery in the beginning of 1999.  
The veteran had been diagnosed as having a left foot bunion 
and claw toe deformity.  These conditions required a fusion 
of the first metatarsal phalangeal joint and a correction of 
the claw toe.  


In October 1999, the veteran was seen by Dr. S. Merritt, a 
private podiatrist.  Dr. Merritt wrote:

Fusion of the 1st MPJ left and PIPJ 2nd 
toe left, recent.  Pain on palpation of 
the 3rd and 4th metatarsal inter-spaces 
and across the metatarsal heads left 
consistent with neuromas and 
metatarsalgia.  The metatarsalgia has 
been unresponsive to conservative 
measures.  Patient unable to tolerate 
non-steroidals due to gastritis and 
steroids cause problems with his diabetic 
management.  Insoles with metatarsal pad 
helps a little.  Steroid injections 
lasted only a short while.  Pain now 
around the right ankle secondary 
increased load from painful left foot. . 
. .

Traumatic neuromas left foot
Chronic metatarsalgia left
Capsulitis right ankle

In June 2000, the veteran was seen at the local VA medical 
center for another examination of his feet.  X-ray films, 
produced at the time of the examination, showed surgical 
changes in the first MP joint.  There was fusion in the 
proximal phalanx and the metatarsal.  No evidence of fracture 
or acute bone process was reported and the rest of the bones 
in the toes appeared normal.  As in the past, the veteran 
complained of pain in the left foot; however, he did not 
appear to the examiner to be in any distress.  He was able to 
stand on his heels and toes with some mild bilateral 
pronation.  There was an old healed incision on the dorsum of 
the metacarpophalangeal joint of the left great toe; it was 
fused and the fusion appeared solid.  Localized tenderness 
under the metacarpophalangeal joint was not discovered.  The 
proximal interphalangeal joint of the second index toe was 
stiff but it had excellent motion, and there was no 
indication via the x-ray films that arthritis was present.  
Circulation and sensation was intact.  


The examiner also wrote that, as a result of the fusion of 
the big toe, the veteran should not have been experiencing 
pain in the toe.  The doctor was unable to hypothesize why 
the veteran continued to complain of pain in said toe.

Two months later, in August 2000, another examination of the 
feet was accomplished.  Examination of the left foot produced 
the following results:

	. . . an old healed incision on the 
dorsum of the MP joint.  The MP joint of 
the left great toe is solidly fused.  
There is an old healed incision on the 
dorsum of the second toe of the left 
foot, and this toe appears to be fused at 
the PIP joint.  There is no evidence of 
any swelling or localized tenderness 
about the toes of the left foot.  There 
is no evidence of any callus on the ball 
of the left foot.  

Although the veteran walked with a limp, he was able to stand 
on his heels and toes without difficulty.  

II.  Analysis

The veteran has appealed the denial of his request to have 
his left foot disability rated greater than 10 percent 
disabling.  When a veteran submits a compensation claim to 
VA, VA has a duty to assist him/her with that claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).  Over the course 
of this appeal, VA has provided numerous foot examinations, 
it has obtained his treatment records, and it has received 
testimony by the veteran concerning his disability.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations, and he has been given the opportunity 
to provide additional information in support of his claim.  
VA has satisfied its duty to assist the veteran.


Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).


The veteran's left foot disability has been rated as 10 
percent disabling pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2000).  During the course of the appeal, as 
indicated by the characterization of the issues on the first 
page of this decision, the veteran underwent surgery and 
convalescence on his toes.  For the period of time he was on 
convalescence, he received a 100 percent temporary total 
rating.  However, once the convalescence period ceased, the 
disability rating was returned to 10 percent - the same that 
it had been prior to the surgery.  Diagnostic Code 5284, of 
38 C.F.R. Part 4 (2000), provides that a severe foot injury 
will be evaluated at 30 percent, a moderately-severe injury 
at 20 percent, and a moderate injury at 10 percent.  

Moreover, when evaluating a service-connected disability 
involving a joint rated on limitation of motion, adequate 
consideration must also be given to whether the rating 
addresses functional loss due to pain under 38 C.F.R. § 4.40 
(2000) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2000).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The United States Court of Appeals for Veterans Claims 
(Court) in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.

The medical evidence dated either before the veteran's 
operation nor after the convalescence does not show 
symptomatology of a moderately severe disorder.  The 
veteran's functional complaints are few consisting mainly of 
pain.  Nevertheless, there was no medical evidence of 
impairment of function or gait cycle specifically due to the 
veteran's service-connected toe disabilities.  Although the 
left great toe is fused, and there is some indication that 
the second toe is nearly fused, there is no medical evidence 
showing that the veteran's ability to function has been 
compromised.  Neurological findings have not indicated a 
significant loss of feeling or sensation in either of the 
toes.  There was no chronic tenderness on palpation.  
Additionally, the medical evidence has not shown additional 
or more 

severe symptoms such as muscle atrophy, moderate degenerative 
changes, functional limitations, or callus formations.  As an 
aside, it is true that some of the examiners have commented 
on calluses, pes planus, etcetera.  Those additional 
manifestations have not, however, been directly or indirectly 
attributed to the veteran's service-connected great toe and 
second toe disabilities.  Without functional limitation 
attributable to the service-connected condition, a 10 percent 
evaluation would appear to more than adequately compensate 
the veteran for the subjective complaints of pain.  
Therefore, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 10 percent 
under this diagnostic code.

In comparing the veteran's symptomatology to other similar 
diagnostic codes, it is clear that his overall level of 
disability is no more than moderate.  Under 38 C.F.R. Part 4, 
Diagnostic Code 5171 (2000), amputation of the great toe 
without metatarsal involvement warrants a 10 percent rating.  
For unilateral hallux valgus, Diagnostic Code 5280 of 38 
C.F.R. Part 4 (2000), the only disability rating is 10 
percent, whether the condition is severe and equivalent to 
amputation of the great toe or whether it has been operated 
on with resection of the metatarsal head.  Pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5281 (2000), unilateral severe 
hallux rigidus is rated as severe hallux valgus, also at an 
evaluation of 10 percent.  Therefore, although the criteria 
under Diagnostic Code 5284 are less defined, when comparing 
the veteran's symptomatology to other similar diagnostic 
codes, the veteran's overall level of disability is no more 
than moderate and does not merit an evaluation in excess of 
10 percent.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent for the veteran's service-connected left foot 
disability prior to January 17, 1995; after February 28, 
1995, and before January 26, 1999; and after May 31, 1999.  
The preponderance of the evidence being against these claims, 
the benefit of the doubt rule is not for application.



ORDER

1.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, to include the first and 
second toes, rated as 10 percent disabling, prior to January 
17, 1995, is denied.

2.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, to include the first and 
second toes, rated as 10 percent disabling, after February 
28, 1995, and before January 26, 1999, is denied.

3.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, to include the first and 
second toes, rated as 10 percent disabling, after May 31, 
1999, is denied.  


REMAND

The veteran was granted a 50 percent disability rating for 
his PTSD, effective October 1996, after he had appealed the 
RO's decision to deny his claim.  The RO notified the veteran 
of this increase; the RO further stated that since an 
increased rating was granted it considered the appeal 
satisfied.  Thus, the RO ceased processing the veteran's 
claim.  Such an action was inappropriate in that this was not 
a full grant of the benefit sought on appeal; a higher 
disability rating was and is available under 38 C.F.R. Part 
4, Diagnostic Code 9411.  On a claim for an increased rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board.


During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this instance, the veteran has put VA on notice of 
potentially relevant medical records.  Under 38 U.S.C.A. 
§ 5103A (b), of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A), the VA is required to make 
reasonable efforts to obtain records, including private 
records, that the claimant adequately identifies to the VA 
and authorizes the VA to obtain.  Said records may 
substantiate the veteran's claim, and as such, the VA has a 
duty to obtain those records.  Hence, in order to abide by 
the spirit and intent of the Veterans Claims Assistance Act, 
this case is remanded for the purpose of obtaining additional 
medical records and evidence.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
has not been accorded a recent VA examination, and said 
examination, along with comments obtained by the examiner, 
would assist in evaluating this claim.  Hence, the claim is 
also remanded for this purpose.  

Moreover, due to the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Finally, it is noted that the diagnostic criteria applicable 
to the rating of mental disorders, to include PTSD, were 
revised as of November 7, 1996; that is, during the pendency 
of this appeal.  The procedures stipulated by the Court in 
Karnas, supra, whereby the regulation more favorable to the 
claimant is applied, are therefore for application in this 
case.

Accordingly, this case is REMANDED for the following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those medical specialists from 
whom he has received treatment, along 
with a list of those hospitals where he 
has received treatment, for PTSD since 
1996.  After the list is submitted by the 
veteran, make arrangement in order to 
obtain copies of all records of any 
treatment reported by the veteran that 
are not already in the claims file.  Such 
arrangements include the generation of 
release forms identifying the name of the 
health provider, address, and dates of 
treatment.  The Board is particularly 
interested in treatment received at any 
VA facilities.


With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed, i.e., 
provided notice, and given an opportunity 
to obtain and submit the records.  38 
C.F.R. § 3.159(c) (2000).

3.  If any development undertaken, 
pursuant to information or releases 
provided by the veteran, is unsuccessful, 
the veteran should be notified of this 
failure.  When notified, the veteran 
should be told what efforts were taken to 
develop the evidence, what records have 
been obtained, and any further action 
that will occur.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The claims folder should be 
reviewed and efforts made to ensure that 
no other notification and/or development 
action is necessary in accordance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  If further 
action is required, said action should be 
accomplished prior to further 
adjudication/processing of the claim.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and extent of his PTSD.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 

reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated; such adjudication 
should encompass, where appropriate, both the rating criteria 
that were in effect prior to November 7, 1996, and those that 
became effective as of that date.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.


No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


